HUGHES, Justice,
dissenting.
I respectfully dissent. I do not think the State carried its burden of proving the existence of probable cause and the existence of circumstances which made it impracticable to procure a warrant. Washington v. State, 518 S.W.2d 240, 242 (Tex.Crim.App.1975).
The record here reflects that the police were given information by a co-participant in the robbery which implicated Stanton. The information included a description of the car used in the robbery. Surveillance of the car was set up until a warrant could be obtained. When Stanton got in his car and began driving away, he was stopped and arrested. The arresting officers testified that they had no reason to believe Stanton was trying to escape.
Under recent holdings of the Court of Criminal Appeals, “a showing that the offender is about to escape” is indispensible under TEX.CODE CRIM.PROC.ANN. art. 14.04 (Vernon 1977). Pearson v. State, 657 S.W.2d 120 (Tex.Crim.App.1983); Randall v. State, 656 S.W.2d 487 (Tex.Crim.App.*3081983). There must be a showing that the actor was acting upon satisfactory proof from representations by a credible person that the offender is about to escape, so that there is no time to procure a warrant. Fry v. State, 639 S.W.2d 463, 476 (Tex.Crim.App.1982). The officer’s testimony here shows just the opposite; they had no reason to believe Stanton was escaping. A warrant should have been obtained and the arrest was unauthorized.
Having determined the arrest was illegal, we turn to the question of whether the confession obtained should be excluded. It has long been the law that a confession obtained through custodial interrogation after an illegal arrest should be excluded unless intervening events break the causal connection between the illegal arrest and the confession so that the confession is sufficiently an act of free will to purge the primary taint. Dunaway v. New York, 442 U.S. 200, 99 S.Ct. 2248, 60 L.Ed.2d 824 (1979); Brown v. Illinois, 422 U.S. 590, 95 S.Ct. 2254, 45 L.Ed.2d 416 (1975); Green v. State, 615 S.W.2d 700 (Tex.Crim.App.1980), cert. denied, 454 U.S. 952, 102 S.Ct. 490, 70 L.Ed.2d 258 (1981). The factors to be considered in determining this question are:
(1) whether Miranda warnings were given;
(2) the temporal proximity of the arrest and the confession;
(3) the presence of intervening circumstances; and,
(4) the purpose and flagrancy of the official misconduct.
Green, supra, at 708.
As to the first factor in Green, the record reflects that Stanton was given his Miranda warnings at the time he was arrested and again when he arrived at the police station in the interrogation room. The record clearly reflects the requirements of Miranda were satisfied. The giving of the warnings is not sufficient however to purge the taint of an illegal arrest. Brown v. Illinois, supra.
As to the other factors the record shows that Stanton was arrested at 7:40 a.m. and that interrogation began at 8:10 a.m. and was completed at 11:31 a.m. During this time, Stanton was given a hamburger and allowed to go to the restroom. There is no question there was a close proximity between the confession and the arrest.
The Court of Criminal Appeals has held that the most important factor to be considered is the presence of intervening circumstances. Sweeten v. State, 667 S.W.2d 779 (Tex.Crim.App.1984); Townsley v. State, 652 S.W.2d 791 (Tex.Crim.App.1983). In this case, the record does not reveal any intervening circumstances that would sufficiently purge the taint of the illegal arrest. I can draw no other conclusion but that Stanton’s confession was the fruit of his illegal arrest. Ussery v. State, 651 S.W.2d 767 (Tex.Crim.App.1983). The trial court erred by permitting the introduction before the jury.
I would reverse and remand it for another trial.